 



Exhibit 10.29
ROADHOUSE GRILL, INC.
2005 SPECIAL INCENTIVE COMPENSATION PLAN
     1. ESTABLISHMENT AND PURPOSE
     Roadhouse Grill, Inc., a Florida corporation (“Company”), hereby
establishes the “Roadhouse Grill, Inc. Special Incentive Compensation Plan.” The
Plan is intended to provide an incentive for certain senior management employees
of the Company.
     2. ADMINISTRATION
     This Plan shall be administered by the Compensation Committee of the Board
of Directors of the Company (the “Committee”). The interpretation and
construction by the Committee of the Plan, the calculation by the Committee of
payments and any other determinations or calculations made by the Committee
hereunder, shall be conclusive, final and binding, except as otherwise provided
herein. The Committee may delegate the administration of this Plan and such
other aspects of the Plan (which may include any or all of the determinations
and calculations required by this Plan) to such officer(s) of the Company as the
Committee shall deem appropriate, and no such officer, no member of the
Committee, and no member of the Board of Directors of the Company shall be
liable to any person for any action, determination or calculation in connection
with this Plan made in good faith. Each such officer and member of the Committee
or Board of Directors shall be fully protected in taking any action hereunder in
reliance in good faith upon the books and records of the Company or upon such
information, opinions, reports or statements presented to the Company by any
person as to matters such officer or member of the Committee or Board of
Directors reasonably believes are within such other person’s professional or
expert competence and who has been selected with reasonable care by or on behalf
of the Company.
     3. CERTAIN DEFINITIONS
     The following definitions and related rules shall apply for purposes of
this Plan.
     “Allocation Factor” means, with respect to a particular Participant, a
percentage equal to the quotient of such Participant’s Participation Percentage,
divided by the sum of the Participation Percentages of all of the Participants
at the time of determining such Participant’s Allocation Factor. In no event
shall the Allocation Factor of any Participant exceed 30 percent.
     “Cause” means any of the following: (i) any Participant’s conduct that
would constitute under federal or state law either a felony or a misdemeanor
involving moral turpitude, or a determination by the Board that Participant has
willfully violated Company policies or procedures involving discrimination,
harassment, alcohol or substance abuse, or work place violence causing material
injury to the Company, (ii) Participant’s actions or omissions that constitute
fraud, dishonesty or gross misconduct, (iii) Participant’s knowing and
intentional

1



--------------------------------------------------------------------------------



 



breach of any fiduciary duty that causes material injury to the Company, or
(iv) Participant’s inability to perform his material duties, after reasonable
notice and an opportunity to resolve the issues, due to alcohol or other
substance abuse.
     “Change of Control” shall mean any of the following events:
          (a) any “person” (as such term is defined in Sections 13(d)(3) and
Section 14(d)(3) of the Exchange Act), other than the Company, any
majority-owned subsidiary of the Company, any compensation plan of the Company,
any majority-owned subsidiary of the Company, or Berjaya Group (Cayman) Limited
or any subsidiary thereof; becomes the “beneficial owner” (as such term is
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing more than 51% of the combined voting
power of the Company; or
          (b) the shareholders of the Company approve (1) a reorganization,
merger, or consolidation with respect to which persons who were the shareholders
of the Company immediately prior to such reorganization, merger, or
consolidation do not immediately thereafter own more than 30% of the combined
voting power entitled to vote generally in the election of the directors of the
reorganized, merged or consolidated entity; (2) a liquidation or dissolution of
the Company; or (3) the sale of all or substantially all of the assets of the
Company or of a subsidiary of the Company that accounts for more than 66 2/3% of
the consolidated revenues of the Company, but not including a reorganization,
merger or consolidation of the Company, provided, however, that a reorganization
or liquidation that occurs under the Bankruptcy Code shall not be considered to
meet the requirements of this section.
     “Measurement Date” means the date immediately preceding the date on which a
Change in Control occurs.
     “Participants” means the persons designated as Participants in this Plan by
the Committee from time to time. The Committee shall identify the Participants
by means of a written resolution adopted by the Committee prior to the
occurrence of a Change in Control. The Committee may terminate the status of any
person as a Participant by providing such person with written notice of such
termination, but such termination shall not become effective until six months
after the date on which such notice is provided to such person. Notwithstanding
the foregoing, if a Participant voluntarily terminates his employment with the
Company or its subsidiaries, or if a Participant’s employment is terminated by
the Company or its subsidiaries for Cause, then such Participant shall cease to
be a Participant, and such Participant’s Participation Percentage shall be
reduced to zero immediately upon such termination.
     “Participation Percentage” means, with respect to a particular Participant,
the Participation Percentage assigned to such Participant by the Committee. The
Committee shall assign Participation Percentages to the Participants by means of
a written resolution adopted by the Committee at any time prior to the
occurrence of a Change in Control. In no event shall the sum of the
Participation Percentages of all of the Participants exceed 100 percent, and in
no event shall the Participation Percentage assigned to any single Participant
exceed 30 percent. If a Participant’s status as such is terminated, such
Participant’s Participation Percentage shall be reduced to zero.

2



--------------------------------------------------------------------------------



 



     “Special Incentive Compensation Amount” means, with respect to a particular
Participant, a sum of money in United States Dollars equal to the product of the
Transaction Value as of the Measurement Date, multiplied by the multiplier
amount determined by the Committee in a resolution adopted by the Committee
prior to a Change of Control.
     “Transaction Value” means the value of the transaction giving rise to the
Change in Control. The Transaction Value of any particular transaction shall be
determined by the Committee in a resolution adopted by the Committee prior to
the particular Change of Control giving rise to the payment obligation
hereunder.
     4. TERMS AND CONDITIONS
          (a) Payments. Simultaneously with the closing of a transaction
resulting in a Change of Control, the Company shall pay to each Participant a
sum of money equal to the Special Incentive Compensation Amount for such
Participant. All payments hereunder shall be subject to withholding of
applicable income, employment or similar taxes.
     5. RIGHTS OF EMPLOYEES
     A Participant’s participation in this Plan does not create any obligation
whatsoever by the Company or any of its subsidiaries to continue such
Participant’s employment or otherwise affect the Company’s right to terminate
such Participant’s employment at will, with or without cause in the sole
discretion of the Company or any of the Company’s subsidiaries which is an
employer of such Participant; provided, however, that nothing contained in this
Section 6 shall be construed to amend or modify in any respect any written
employment agreements between the Company and any Participant. No person shall
solely as a result of the existence of this Plan or such person’s participation
herein be entitled to review or have access to the books and records of the
Company or any of its subsidiaries. The Company shall provide each Participant
with a schedule showing how such Participant’s payment hereunder was calculated.
Amounts due hereunder shall be in addition to amounts which may be due to an
employee by reason of any other agreements between the Participant and the
Company.
     6. TERM, EFFECTIVE DATE AND TERMINATION
     The term (“Term”) of this Plan shall commence on July 28, 2005 (the
“Effective Date” and shall automatically terminate on the date that is two years
after the Effective Date (“Termination Date”). No payments shall be made
hereunder with respect to any Change in Control occurring after the Termination
Date. In addition, this Plan shall apply only with respect to the first Change
in Control occurring after the Effective Date.

3